                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

JASON M WALTEMATH, an individual;

                        Plaintiff,                                       8:19-CV-569

        vs.
                                                                ORDER OF RECUSAL
UNION PACIFIC RAILROAD COMPANY,                             REQUEST FOR REASSIGNMENT

                        Defendant.


       This matter is before the Court on the Court’s own motion pursuant to 28 U.S.C. § 455(a),

which states: “Any . . . judge . . . of the United States shall disqualify himself in any proceeding in

which his impartiality might reasonably be questioned.” Upon review of the parties and the record

in the above-designated case, the undersigned judge shall, and hereby does, recuse himself from

the above-designated case pursuant to 28 U.S.C. § 455(a).

       IT IS SO ORDERED.

       Dated this 28th day of January, 2020.


                                                       BY THE COURT:



                                                       _______________________
                                                       Brian C. Buescher
                                                       United States District Judge
